Order entered October 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00307-CV

                            THIEN AN VO, Appellant

                                          V.

          HARRIS COUNTY COMMISSIONERS COURT, Appellee

                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-72816

                                      ORDER

      On October 4, 2021, we ordered Harris County District Clerk Marilyn

Burgess to file, no later than October 14, 2021, a supplemental clerk’s record

appellant had requested on or about August 28, 2021. To date, the record has not

been filed.    Accordingly, we ORDER Ms. Burgess to file the requested

supplemental clerk’s record no later than November 1, 2021. If the documents

appellant requested to be included in the supplemental record cannot be located or

do not exist, Ms. Burgess shall state so in writing.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Burgess and the parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE